Order, Supreme Court, New York County (Charles Ramos, J.), entered December 13, 2000, which, inter alia, denied plaintiffs’ motion for partial summary judgment and granted the cross motion by defendant law firm and certain of its members for summary judgment dismissing the complaint as against them, unanimously affirmed, with costs.
Assuming that defendant law firm breached a fiduciary duty it owed to plaintiff partnership, its former client, by attempting to negotiate a management agreement between defendant Calmenson, one of plaintiff’s partners, and defendant Lehman Brothers, which acquired the property formerly owned by the partnership from the purchaser at a foreclosure sale, since no agreement was ever reached between Calmenson and Lehman Brothers, plaintiffs failed to show they sustained any harm from the alleged breach (see, Coleman v Fox Horan & Camerini, 274 AD2d 308, 309, lv denied, 95 NY2d 767). Assuming further that defendants again breached a fiduciary duty it owed to plaintiffs by failing to disclose the potential business opportunity arising out of Lehman’s interest in the property then in foreclosure, such breach is based on unsupported speculation concerning future events that are insufficient as a matter of law to show any damages (see, Phillips-Smith Specialty Retail Group II v Parker Chapin Flattau & Klimpl, 265 AD2d 208, 210, lv denied 94 NY2d 759). Concur — Andrias, J.P., Saxe, Rosenberger, Wallach and Buckley, JJ.